Notice of Allowance
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Interpretation
The following is a quotation of 35 U.S.C. 112(f):
(f) Element in Claim for a Combination. – An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof. 

The following is a quotation of pre-AIA  35 U.S.C. 112, sixth paragraph:
An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof.

The claims in this application are given their broadest reasonable interpretation using the plain meaning of the claim language in light of the specification as it would be understood by one of ordinary skill in the art.  The broadest reasonable interpretation of a claim element (also commonly referred to as a claim limitation) is limited by the description in the specification when 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is invoked. 
As explained in MPEP § 2181, subsection I, claim limitations that meet the following three-prong test will be interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph:
(A)	the claim limitation uses the term “means” or “step” or a term used as a substitute for “means” that is a generic placeholder (also called a nonce term or a non-structural term having no specific structural meaning) for performing the claimed function; 
(B)	the term “means” or “step” or the generic placeholder is modified by functional language, typically, but not always linked by the transition word “for” (e.g., “means for”) or another linking word or phrase, such as “configured to” or “so that”; and 
(C)	the term “means” or “step” or the generic placeholder is not modified by sufficient structure, material, or acts for performing the claimed function. 
Use of the word “means” (or “step”) in a claim with functional language creates a rebuttable presumption that the claim limitation is to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites sufficient structure, material, or acts to entirely perform the recited function. 
Absence of the word “means” (or “step”) in a claim creates a rebuttable presumption that the claim limitation is not to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is not interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites function without reciting sufficient structure, material or acts to entirely perform the recited function. 
Claim limitations in this application that use the word “means” (or “step”) are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action. Conversely, claim limitations in this application that do not use the word “means” (or “step”) are not being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action.
This application includes one or more claim limitations that do not use the word “means,” but are nonetheless being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, because the claim limitation(s) uses a generic placeholder that is coupled with functional language without reciting sufficient structure to perform the recited function and the generic placeholder is not preceded by a structural modifier.  Such claim limitation(s) is/are: “…a step of calculating a first conditional…” in claim 10, “…a step of determining…” in claim 10, “a sample-data extraction step of extracting” in claim 17, “a class estimation step of estimating” in claim 17, “a discriminant feature determination step of determining” in claim 17, “a step of calculating” in claim 17, “b-1) a step of calculating a first conditional” in claim 17, “a step of calculating the first posterior probability” claim 17, “(b-3) a step of calculating a second posterior probability” in claim 17, “(b-4) a step of outputting” in claim 17, “(b-5) a step of outputting” in claim 17, “(c-I) a step of specifying” in claim 17, “(c-2) a step of determining” in claim 17, “(a) a sample-data extraction step of extracting” in claim 24, “(c) a discriminant feature determination step of determining” in claim 24, “(b-I) a step of calculating” in claim 24, “(b-2) a step of calculating” in claim 24, “(b-3) a step of calculating” in claim 24, “(b-4) a step of outputting” in claim 24, “ (b-5) a step of outputting” in claim 24, “a step of determining” in claim 24, “ a step of calculating a first posterior probability” in claim 28, “a step of calculating a second posterior probability” in claim 28, “and a step of determining whether the input object belongs” in claim 28.
Because this/these claim limitation(s) is/are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, it/they is/are being interpreted to cover the corresponding structure described in the specification as performing the claimed function, and equivalents thereof.
If applicant does not intend to have this/these limitation(s) interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, applicant may:  (1) amend the claim limitation(s) to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph (e.g., by reciting sufficient structure to perform the claimed function); or (2) present a sufficient showing that the claim limitation(s) recite(s) sufficient structure to perform the claimed function so as to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph.


Claim Rejections - 35 USC § 101
Applicant’s arguments, see Amendment and Remarks, filed 5/26/2022, with respect to 35 USC 101 have been fully considered and are persuasive.  The 35 USC 101 has been withdrawn for claims 9, 16, 23 and 27 for amending to Office approved language “non-transitory computer readable medium.”

Reason for Allowance
The following is an examiner’s statement of reasons for allowance: 
Independent claims 1, 9-10, 11, 16, 17, 18, 23-24, 25 and 28, and all its dependent claims are view as allowable. The cited pertinent art of record, Eden et al (US 2011/0040837) and Koshizen et al (US 7,783,082), do not teach the following subject matter, alone or in combination, specifically, 
Claims 1 and 9-10: “…and the classification determiner calculates a first conditional probability and a second conditional probability based on the number of the samples belonging to each category of the respective features, the first conditional probability is a probability that the data of the input pattern belong to categories corresponding to the respective features for the specific class, the second conditional probability is a probability that the data of the input pattern belong to categories corresponding to the respective features for a non-specific class which is a class other than the specific class among classes, and the number of the samples is counted for each class based on the feature information on the samples and the class label information on the samples. and Docket: 13910078LJS 3 determines whether the input pattern belongs to the specific class based on the feature information on the input pattern, the first conditional probability and the second conditional probability.…”
Claims 11 and 16-17: “…(a) a sample-data extractor extracting part of the samples as training samples and the remaining samples as test samples, from the samples; (b) a classification estimator estimating whether the test samples corresponding to test objects belong to the specific class based on the feature information on the training samples, the class label information on the training samples, and the feature information on the test samples, for respective feature subsets of any combination of the features, and determining the correctness of the estimation based on the class label information on the test samples; and (c) a discriminant feature determiner determining the discriminant features based on the correctness of the estimation for each of feature subsets, wherein, the classification estimator (b-1) calculates a first conditional probability and a second conditional probability based on the number of the training samples belonging to each category of the respective features, the first conditional probability is a probability that data of the input pattern belong to categories corresponding to the respective Docket: 13910078US 7 features included in the feature subsets for the specific class, the second conditional probability is a probability that the data of the input pattern belong to categories corresponding to the respective features included in the feature subsets for a non-specific class which is a class other than the specific class among classes, and the number of the training samples is counted for each class based on the feature information on the training samples and the class label information on the training samples, 
(b-2) calculates a first posterior probability that the test sample corresponding to the test object belongs to the specific class based on the feature information on the test sample. a first prior probability of occurrence of the specific class and the first conditional probability, (b-3) calculates a second posterior probability that the test sample corresponding to the test object belongs to the non-specific class based on the feature information on the test sample, a second prior probability of occurrence of the non-specific class and the second conditional probability, (b-4) outputs classification information indicating a result of an estimation on whether the test samples corresponding to the test objects belong to the specific class by comparing the first posterior probability with the second posterior probability, and (b-5) outputs judgement information indicating the correctness of the estimation by comparing the classification information of the test samples with the class label information on the test samples, and the discriminant feature determiner (c-1) specifies the feature subsets corresponding to the judgement in formation satisfying a predetermined condition among the judgement information of the respective feature subsets, and (c-2) determines the features included in the specified feature subsets as the discriminant features…”
	Claims 18 and 23-24: “…(a) a sample-data extractor extracting part of the samples as training samples and the remaining samples as test samples. from the samples; (b) a classification estimator estimating whether the test samples corresponding to test objects belong to the specific class based on the feature information on the training samples, the class label information on the training samples, and the feature information on the test samples, for respective feature subsets, and determining the correctness of the estimation based on the class label information on the test samples; and (c) a discriminant feature determiner determining the discriminant feature subset based on the correctness of the estimation for each of feature subsets, wherein, the classification estimator (b-I) calculates a first conditional probability and a second conditional probability based on the number of the training samples belonging to each category of the respective features, the first conditional probability is a probability that the data of the input pattern belong to categories corresponding to the respective features included in the feature subsets for the specific class, the second conditional probability is a probability that the data of the input pattern belong to categories corresponding to the respective features included in the feature subsets for a non-specific class which is a class other than the specific class among classes, and the number of the training samples is counted for each class based on the feature information on the training samples and the class label information on the training samples, (b-2) calculates a first posterior probability that the test sample corresponding to the test object belongs to the specific class based on the feature information on the test sample, a first prior probability of occurrence of the specific class and the first conditional probability, Docket: 13910078US 12 (b-3) calculates a second posterior probability that the test sample corresponding to the test object belongs to the non-specific class based on the feature information on the test sample, a second prior probability of occurrence of the non-specific class and the second conditional probability, (b-4) outputs classification information indicating a result of an estimation on whether the test samples corresponding to the test objects belong to the specific class by comparing the first posterior probability with the second posterior probability, and (b-5) outputs judgement information indicating the correctness of the estimation by comparing the classification information of the test samples with the class label information on the test samples, and the discriminant feature determiner determines the feature subset as the discriminant feature subset, the feature subset corresponds to the judgement information satisfying a predetermined condition among the judgement information of the respective feature subsets.”
Claim 25 and 27: “….a classification determiner determining whether the input object belongs to the specific class based on the categories of the respective discriminant features into which data of the input pattern are classified, wherein the input pattern is associated with feature information indicating the categories of the respective discriminant features into which the data of the input pattern are classified, and the classification determiner calculates a first posterior probability that the input object belongs to the specific class based on the feature information on the input pattern, a first prior probability of occurrence of the specific class and the first conditional probability, calculates a second posterior probability that the input object belongs to the non-specific class based on the feature information on the input pattern, a second prior probability of occurrence of the non-specific class and the second conditional probability, and determines whether the input object belongs to the specific class by comparing the first posterior probability with the second posterior probability.”
Claim 28: ”….a classification determiner determining whether the input object belongs to the specific class based on the categories of the respective discriminant features into which data of the input pattern are classified, wherein the input pattern is associated with feature information indicating the categories of the respective discriminant features into which the data of the input pattern are classified, the method comprising: a step of calculating a first posterior probability that the input object belongs to the specific class based on the feature information on the input pattern, a first prior probability of occurrence of the specific class and the first conditional probability; a step of calculating a second posterior probability that the input object belongs to the non-specific class based on the feature information on the input pattern, a second prior probability of occurrence of the non-specific class and the second conditional probability; and a step of determining whether the input object belongs to the specific class by comparing the first posterior probability with the second posterior probability.”

The pertinent prior art made of record teaches the following but none alone or in combination teachings the subject matter of the instant invention:
Eden et al (US 2011/0040837) teaches METHODS AND APPARATUS TO CLASSIFY TEXT COMMUNICATIONS - Methods and apparatus to classify text communications are disclosed. An example method includes determining a first conditional probability of a first feature occurring in a text given that the text belongs to a classification mode, wherein the first feature is included in the text, determining a second conditional probability of a second feature occurring in a text given that the text belongs to the classification mode, wherein the second feature is included in the text, determining a probability of the classification mode occurring, multiplying the first conditional probability, the second conditional probability and the probability of the classification mode to determine a product, and storing the product in a tangible memory as a score that the message belongs to the first classification mode.
Koshizen et al (US 7,783,082) teaches System And Method For Face Recognition – claim 6. The method of claim 1, wherein determining the probability that the person class of the subset of facial components is the first person comprises: determining a first conditional probability, that a class is the first person, of a facial component of the subset of facial components at a first viewpoint; determining a first posterior probability, that a class is the first person, by multiplying the conditional probability at the first viewpoint by a prior probability, that a class is the first person; determining a second conditional probability, that a class is the first person, of a facial component of the subset of facial components at an additional viewpoint; and determining a second posterior probability, that a class is the first person, by multiplying the second conditional probability by the first posterior probability.




Any inquiry concerning this communication or earlier communications from the examiner should be directed to TSUNG-YIN TSAI whose telephone number is (571)270-1671. The examiner can normally be reached 7am-4pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Bhavesh Mehta can be reached on (571) 272-7453. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/TSUNG YIN TSAI/Primary Examiner, Art Unit 2656